DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 16, 18, 20-25, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (2018/0115430).
Regarding claims 1 and 29, Seo discloses a method for wireless communications at a user equipment (UE), comprising: receiving, from a base station, one or more configurations for the UE to use, while in an inactive mode or an idle mode, to provide feedback associated with multicast transmissions from the base station (see acquiring system information necessary for system configuration of the UE from the eNB in paragraphs 0085 and feedback in idle state in paragraphs 0008); monitoring, by the UE while in the inactive mode or the idle mode, a set of time-frequency resources configured for multicast transmissions from the base station (see monitor in paragraphs 0105, 0107, 0108; multicast in paragraphs 0020-22; time-frequency resources in paragraphs 0018); and transmitting, by the UE while in the inactive mode or the idle mode, one or more multicast feedback messages in accordance with the one or more configurations based at least in part on the monitoring (see transmitting feedback in idle state in paragraphs 0008, 0243).
Regarding claim 2, Seo discloses determining a set of random access channel resources available for multicast feedback based at least in part on a resource allocation indicated by the one or more configurations, wherein transmitting the one or more multicast feedback messages comprises transmitting the one or more multicast feedback messages via the set of random access channel resources (see PRACH resource in paragraphs 0254-0260).
Regarding claim 3, Seo discloses determining a set of random access channel preambles available for multicast feedback based at least in part on a resource allocation indicated by the one or more configurations; and selecting a preamble of the set of random access channel preambles, wherein transmitting the one or more multicast feedback messages comprises transmitting the one or more multicast feedback messages using the selected preamble (see PRACH preamble associated with the reception failure and PRACH preamble associated with the reception success in paragraphs 0018, 0255-0256).
Regarding claim 4, Seo discloses receiving a multicast message over the set of time-frequency resources based at least in part on the monitoring, wherein selecting the preamble of the set of random access channel preambles comprises selecting the preamble based at least in part on a channel quality metric associated with the received multicast message (see PRACH preamble associated with the reception failure and PRACH preamble associated with the reception success in paragraphs 0018, 0255-0256).
Regarding claim 6, Seo discloses determining a resource pool available for multicast feedback based at least in part on the one or more configurations, wherein transmitting the one or more multicast feedback messages comprises transmitting the one or more multicast feedback messages using a subset of time-frequency resources of the resource pool (see a plurality of resources or preambles may be configured in paragraph 0257).
Regarding claim 7, Seo discloses determining a set of physical uplink control channel resources available for multicast feedback based at least in part on the one or more configurations, wherein transmitting the one or more multicast feedback messages comprises transmitting the one or more multicast feedback messages using a subset of the physical uplink control channel resources (see resources in paragraph 0257 and PUCCH in paragraph 0186).
Regarding claim 16, Seo discloses determining a set of uplink resources available for a reception status report associated with multicast transmissions from the base station, wherein the set of uplink resources comprises random access channel resources or uplink control channel resources; and transmitting the reception status report using the set of uplink resources (see report transmitted by UE in paragraphs 0151-0152).
Regarding claim 18, Seo discloses receiving a broadcast message from the base station indicating a counting duration for a service of the multicast transmissions supported by the base station; and transmitting a service request message over the counting duration requesting the service of the multicast transmissions supported by the base station based at least in part on an identifier of the UE (see the UE request a service in paragraphs 0229 and an eNB allocates a DL/UL time/frequency resource to a UE and the UE receives a DL signal and transmits a UL signal according to resource allocation of the eNB in paragraph 0047).
Regarding claims 20-25 and 30, claims 20-25 and 30 claims a method performed by a base station that is a reverse process of the method performed by UE as described in claims 1-3 and 6-7. Claims 20-25 are, therefore, subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-14, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Yamazaki et al (2019/0274131).
Regarding claim 5, Seo discloses all the claim subject matter as described in previous paragraphs except for reference signal received power. However, Yamazaki discloses this feature (see the UE measures the received power of the reference signal in paragraphs 0017-0018). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 8, Seo discloses payload (see paragraphs 0145, 0172, 0205) but doesn't specifically disclose format size. However, Yamazaki discloses this feature (see transport format/transport block size in paragraph 0032)
Regarding claim 9, Yamazaki discloses receiving a timing advance command from the base station, the timing advance command indicating a timing advance for the UE to use while in the inactive mode or the idle mode, wherein the timing advance command corresponds to first set of values for one or more channel metrics associated with the UE and associated with one or more cells including a serving cell for the UE (see timing advance values in figure 8 and paragraphs 0094-0097).
Regarding claim 10, Yamazaki discloses receiving a second timing advance command from the base station, the second timing advance command indicating a second timing advance for the UE to use while in the inactive mode or the idle mode, wherein the second timing advance command corresponds to second set of values for one or more channel metrics associated with the UE and associated with one or more cells including the serving cell for the UE (see timing advance values in figure 8 and paragraphs 0094-0097).
Regarding claim 11, Yamazaki discloses measuring a set of channel metrics of the one or more cells including the serving cell, wherein transmitting the one or more multicast feedback messages comprises transmitting the one or more multicast feedback messages using the timing advance based at least in part on the set of channel metrics satisfying the first set of values or using the second timing advance based at least in part on the set of channel metrics satisfying the second set of values (see timing advance values in figure 8 and paragraphs 0094-0097 and measures the received power of the reference signal in paragraph 0095).
Regarding claim 12, Yamazaki discloses the one or more channel metrics comprise one or more of a reference signal received power, a relative delay between the serving cell and one or more other cells, or a positioning range of the UE (see measures the received power of the reference signal in paragraph 0095).
Regarding claim 13, Seo discloses receiving one or more of the timing advance command or the second timing advance command in the one or more configurations, the one or more configurations indicating a set of uplink resources for multicast feedback, wherein transmitting the one or more multicast feedback messages comprises transmitting the one or more multicast feedback messages using the set of uplink resources (see timing advance values in figure 8 and paragraphs 0094-0097; various types of configuration in paragraph 0035; an allocation of an uplink radio resource in paragraph 0055).
Regarding claim 14, Yamazaki discloses receiving a set of neural network parameters in the timing advance command from the base station, wherein the set of neural network parameters indicate the timing advance (see parameter in paragraph 0092; timing advance in paragraphs 0094-0097 and figure 8).
Regarding claims 26-28, claims 26-28 claim a method performed by a base station that is a reverse process of method performed by UE as described in claims 9-11. Claims 26-28 are, therefore, subject to the same rejection.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kim et al (2022/0312406).
Regarding claim 15, Seo discloses all the claim subject matter as described in previous paragraphs except for a neural network model and timing advance in a connected mode. However, these features are well known in the art. Kim discloses these feature (see the TA timer value operating in the connected mode in paragraph 0411 and neural networks in paragraph 0086). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Shin et al (2022/0201528).
Regarding claim 17, Seo discloses all the claim subject matter as described in previous paragraphs including CSI report of the PUCCH reporting in paragraph 0206. Seo doesn't specifically disclose the use of ratio in the reporting. However, to include a ratio in the reporting is a matter of design choice. In addition, Shin discloses a ratio is included in the report (see a method of reflecting a channel busy ratio (CBR) when an SL CSI is reported in paragraph 0416. Note that any ratio can be used in the CSI reporting. For example, in paragraph 0101, Shin states that information which can be included in the SL CSI may be a channel busy ratio (CBR) and a channel occupancy ratio (CR)). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Randles et al (2022/0230141).
Regarding claims 19, Seo discloses all the claim subject matter as described in previous paragraphs except for probability. However, Randles discloses a probability value indicating a likelihood that the request will be rejected in claim 16. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472